     Case 1:15-cv-07025-RMB-JS Document 759 Filed 09/10/19 Page 1 of 1 PageID: 43351
                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                 MINUTES OF PROCEEDINGS

CAMDEN OFFICE:                                       DATE OF PROCEEDINGS

JUDGE RENÉE MAIRE BUMB                               September 10, 2019

COURT REPORTER: TED FORMAROLI,
KAREN FRIEDLANDER, ROBERT TATE
                                                     Docket No. 15-cv-07025(RMB/JS)
TITLE OF CASE:
EAGLEVIEW TECHNOLOGIES, INC., ET AL.,

         Plaintiff(s)
    v.
XACTWARE SOLUTIONS, INC., ET AL.,

             Defendant(s)

APPEARANCES:
Hector Ruiz, Esquire, Adam Alper, Esquire, Michael DeVries, Esquire, Kristina Hendricks, Esquire,
Gianni Cutri, Esquire and Brandon Brown, Esquire for plaintiffs
Scott Christie, Esquire, Lee Bromberg, Esquire, Thomas R. Fulford, Esquire and Thomas Foley,
Esquire for defendants

NATURE OF PROCEEDINGS: TRIAL
Trial w/jury continued before the Honorable Renée Marie Bumb.
Christopher Lee Pershing sworn for plaintiff.
Trial w/jury adjourned until Wednesday, September 11, 2019 at 9:00 a.m.


Time commenced: 10:00 a.m.                                 Time Adjourned: 12:30 p.m.

                                                           Total Time: 2 Hours and 30 Minutes

                                                            s/ Arthur Roney
                                                            DEPUTY CLERK
